Citation Nr: 1544867	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for HIV infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1995 to March 1999 and September 2000 to February 2001, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Oklahoma Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Central Office hearing in April 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2013 letter, the Veteran submitted a letter outlining his concerns with his most recent examination and the evaluation of the Veteran's condition by the RO.  The Board agrees with the Veteran's concerns and remands for further development.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to a specialist in infectious diseases who is qualified to give an opinion on the Veteran's HIV, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's records relating to his March 2001 illness, and to the Veteran's Leave and Earnings Statements showing the periods of time he was serving on ACDUTRA or INACDUTRA.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's March 2001 illness with symptoms of nausea, vomiting, and dizziness, for which he sought treatment in the emergency room, is related to his later-diagnosed HIV.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's HIV began during active service, to include ACDUTRA and INACDUTRA, or is related to any incident of service, taking into account any possible latency period for the infection.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  In this adjudication, the RO must acknowledge and address the receipt of the Veteran's Leave and Earnings Statements, which confirm the specific dates the Veteran served in ACDUTRA and INACDUTRA.  The RO must also give careful attention to the medical evidence provided by the Veteran's diagnosing doctor, Dr. Y., specifically the dates referenced and the reasoning provided for the date of diagnosis.

If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

